DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 05/22/2020, No Claims have been cancelled, and Claims 1-14 and newly added Claim 15-20 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a collection bag for surgery, classified in A61B17/00234.
II. Claims 18-20, drawn to a method for tumor removal, classified in A61B17/32002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with a materially different product such as one where the minimum diameter of one of the plurality of ports is not greater than the diameter of the tumor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Yandzhou on 02/15/2022 a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding Claim 1, the limitations “the minimum diameter of the plurality of ports is greater than the largest diameter of a tumor” and “when the tumor is crushed inside a body of a subject, a portion of the collection bag located inside the body is integrally sealed.” encompasses a human organism since the diameter of the ports are positively defined by the tumor. In this case, the relationship between the human organism (tumor) should be functionally recited. For example, Claim 1 should read, “the minimum diameter of the plurality of portions is configured to be greater than the largest diameter of a tumor; and the collection bag is further configured such that when the tumor is crushed inside a body of the subject, a portion of the collection bag located inside the body is integrally sealed”.
Claims 2-17 are rejected for incorporating errors from the parent claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do (US PGPub 2017/0049427)
Regarding Claim 1, Do teaches a collection bag (10) for a surgery (Figure 16; Paragraph 0120), comprising 
a main bag body (16), three protrusion parts disposed on the main bag body, and a plurality of ports (18, 20 and 104; Paragraph 0120) disposed on the three protrusion parts (see annotated Figure 16 below), 

    PNG
    media_image1.png
    287
    431
    media_image1.png
    Greyscale

wherein: 
the plurality of ports are used to enable a surgical apparatus to be placed into the main bag body (Paragraph 0120); 
the minimum diameter of one of the plurality of ports is greater than the largest diameter of a tumor (see Figure 7Q shows this configuration, however the examiner notes that the ports must be big enough to allow the tissue specimen to be placed therein and thus a minimum diameter of the ports would inherently be greater than a diameter of the tumor); and 
when the tumor is crushed inside a body of a subject, a portion of the collection bag located inside the body is integrally sealed (see Paragraph 0015 which discusses Figures 19B-21 which shows that the neck extensions (protrusions) can be configured to seal to the trocar/tools. Furthermore, Do teaches the use of a drawstring 141 to close an opening in the collection bag; Paragraph 0126)
Regarding Claim 2, Do teaches the collection bag of claim 1, wherein: 
the three protrusion parts include a first protrusion part, a second protrusion part, and a third protrusion part, and the three ports include a first port, a second port, and a third port, wherein the first protrusion part, the second protrusion part, and the third protrusion part are disposed on the main bag body, respectively, wherein the main bag body communicates with the outside through the first protrusion part, the second protrusion part, and the third protrusion part, and a first port, a second port, and a third port are disposed on the first protrusion part, the second protrusion part, and the third protrusion part, respectively (See annotated Figure 16 below).

    PNG
    media_image1.png
    287
    431
    media_image1.png
    Greyscale

Regarding Claim 3, Do teaches the collection bag of claim 2, wherein when the portion of the collection bag located inside the body is integrally sealed,
the first port, the second port, and the third port are located outside the body (see Figures 7Q for illustration and see Paragraph 0120), and
the main bag body, the first protrusion part excluding at least a portion of the first port that is close to the main bag body, the second protrusion part excluding at least a portion of the second port that is close to the main bag body, and the third protrusion part excluding at least a portion of the third port that is close to the main bag body are located inside the body (See annotated Figure 16 above).
Regarding Claim 4, Do teaches the collection bag of claim 2, wherein: cross-sections of the first port, the second port, and the third port are circular (see Figure 16).
Regarding Claim 6, teaches the collection bag of claim 4, wherein the second protrusion part is disposed at an intermediate position of a side of the main bag body, and the first protrusion part and the third protrusion part are disposed on two sides adjacent to the side where the second protrusion part is located, respectively (see annotated Figure 16 below)

    PNG
    media_image1.png
    287
    431
    media_image1.png
    Greyscale

Regarding Claim 7, Do teaches the collection bag of claim 2, wherein profiles of the first protrusion part, the second protrusion part, and the third protrusion part are trapezoidal, and the first port, the second port, and the third port are located at one end of the first protrusion part that is away from the main bag body, one end of the second protrusion part that is away from the main bag body, and one end of the third protrusion part that is away from the main bag body, respectively (see annotated Figure 16 below)

    PNG
    media_image1.png
    287
    431
    media_image1.png
    Greyscale

Regarding Claim 11, Do teaches the collection bag of claim 2, wherein the third port can be distracted inside the body by a distraction device (38; see Figure 7B).
Regarding Claim 12, Do teaches the collection bag of claim 2, wherein an identification mark (38) is disposed on the first protrusion part, the second protrusion part, and the third protrusion part, respectively (See Paragraph 0102; Figure 7B for illustration).
Regarding Claim 13, Do teaches the collection bag of claim 12, wherein the identification marks corresponding to different protrusion parts include different color bands (Paragraph 0108; which discloses the use of colored tabs).
Regarding Claim 14, Do teaches the collection bag of claims 1, wherein the collection bag is used for a laparoscopic surgery for crushing a uterine fibroid (Paragraph 0005).
Regarding Claim 15, Do teaches the collection bag of claim 1, wherein the surgical apparatus includes a crushing apparatus (Paragraph 0005 and 0091).
Regarding Claim 16, Do teaches the collection bag of claim 1, wherein a string is connected to at least one of the plurality of ports (38; Figure 7B).
Regarding Claim 17, Do teaches the collection bag of claim 1, wherein the tumor is a uterine fibroid, a dysgerminoma, a granulosa cell tumor, a supporting cell tumor, a stromal tumor, a rhabdomyosarcoma, a leiomyosarcoma, or a liposarcoma (Paragraph 0005).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US PGPub 2017/0049427).
Regarding Claim 5, Do teaches the collection bag of claim 1, but fails to explicitly teach wherein the main bag body has the shape of a regular hexagon.
Applicant has not provided evidence of the criticality of the claimed hexagon shape in the instant specification. In Paragraph 0033 of the instant invention, Applicant lists that the bag may have a regular hexagon shape but also goes and says that the main bag may have other shapes for example an ellipse, an irregular polygon, or the like. Applicant discloses the purpose of changing the shape is useful in cases where so that the main bag can closely fit an abdominal wall. And forming to the space within the body. It is the Examiner's position that since there is a lack of criticality/reasoning for the particular claimed hexagonal shape, and the overall shape of the bag taught by Do is to achieve the same purpose as Applicant’s purpose which is to conform to the space within the body (See Figure 7Q), it would have been obvious to one skilled in the art to modify the shape of the bag taught by Do to be a regular hexagon, since this is a mere obvious design choice that fails to patentably distinguish the invention of claim 5 from the prior art
Furthermore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use regular hexagon shape with tissue specimen bag of Do, since it has been held that the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966). (See MPEP 2144.04).

Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US PGPub 2017/0049427) as applied to claim 1 and 2 above, and further in view of Gupta (US PGPub 2017/0252026).
Regarding Claim 8, Do teaches the collection bag of claim 1, but is silent to then limitation wherein a volume of the main bag body is between 2500 ml to 6000 ml.
Gupta teaches a collection bag for surgery wherein the volume of the main central body potion is between 2500ml to 6000ml (Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the volume of the main bag body to have the volumes taught by Gupta since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04)

Regarding Claim 10, Do teaches the collection bag of claim 2, wherein and the third port is used to enable the tumor to be placed into the main bag body (See Figure 7Q) but fails to disclose wherein diameters of the first port and the second port are both between 10 mm to 30 mm, a diameter of the third port is between 50 mm to 150 mm,.
Gupta discloses a collection bag in which the ports comprise diameters between 10-30mm and 50-150mm (Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diameters of the ports to have the diameters taught by Gupta since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US PGPub 2017/0049427) as applied to claim 2 above, and further in view of Rhemrev-Peters (US PGPub 2018/0049771).
Regarding Claim 9, Do teaches the collection bag of claim 2, but is silent to the limitation wherein lengths of the first protrusion part, the second protrusion part, and the third protrusion part are between 50 mm to 100 mm.
Rhemrev-Peters discloses a tissue receiving bag which comprises a protrusion parts (5; Figure 2) which comprise an Lin (retracted length) and an Lout (extended length) (See Figures 2), and states that the tubes (protrusions) should have a length suitable to bring the free ends of the tubes (protrusions) outside of a human body through a laparoscopic incision while the bag is disposed within the body (Paragraph 0036) which is the same reason applicant as chosen the above lengths (See Paragraph 0038 of the instant specification PGPub).
Since applicant did not place criticality on the need to have the lengths of the protrusion part to be between 50-100mm (see instant specification PGPub), it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the length of the protrusions using the teachings of Rhemrev-Pieters such that the protrusions were sufficiently long enough to reach outside the body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771